IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                         NO. AP-77,038

                         US CARNELL PETETAN, JR., Appellant

                                                 v.

                                     THE STATE OF TEXAS

             ON REHEARING UPON COURT’S OWN MOTION
        FROM CAUSE NO. 2012-2331-C1 IN THE 19TH DISTRICT COURT
                         McLENNAN COUNTY

                K ELLER, P.J., filed a dissenting opinion in which K EASLER and H ERVEY,
JJ., joined.

       Appellant has filed a motion for rehearing, but it does not raise a claim based upon Moore

v. Texas,1 and it does not make any claim relating to the Briseno factors—despite the fact that Moore

was decided shortly after we handed down our opinion in this case. In our opinion, we made a point

of saying that appellant’s mental retardation claim would fail even without considering the Briseno

factors.2 Given that fact and appellant’s decision not to raise Moore or Briseno, I see no reason to

grant rehearing on our own motion. I respectfully dissent.

Filed: October 18, 2017
Do not publish


       1
           137 S. Ct. 1039 (2017).
       2
         Petetan v. State, No. AP-77,038, 2017 Tex. Crim. App. LEXIS 286, *15 n.30, *76-78, 82
(Tex. Crim. App. March 8, 2017).